62 So.3d 1292 (2011)
O.Y., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-2148.
District Court of Appeal of Florida, Third District.
June 29, 2011.
Carlos J. Martinez, Public Defender, and Melissa del Valle, Assistant Public Defender, for appellant.
Pamela Jo Bondi, Attorney General, and Keri Joseph, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and SALTER and EMAS, JJ.
PER CURIAM.

Confession of Error
Based on the state's proper confession of error, we reverse O.Y.'s adjudication of delinquency on count 1 for the lesser included offense of assault on a law enforcement officer. This adjudication is fundamental error because the charging document did not allege the elements of assault, and assault is not a necessarily lesser included offense to the charge of battery on a law enforcement officer. V.C. v. State, ___ So.3d ___, 2011 WL 1878004 (Fla. 3d DCA 2011).
The adjudication is affirmed in all other respects.